Exhibit 10.30

FOURTH AMENDMENT TO LEASE

THIS FOURTH AMENDMENT TO LEASE (this “Amendment”) is effective as of
December 31, 2009 (the “Reference Date”), by and between JHS HOLDINGS, L.P., a
California limited partnership (“Landlord”), and AUTODESK, INC., a Delaware
corporation (“Tenant”).

RECITALS

 

A. Landlord (as successor in interest to Joe Shekou, as Trustee of the J.H.S.
Trust and Heidi Shekou, as Trustee of the J.H.S. Trust) and Tenant (as successor
in interest to Autodesk, Inc., a California corporation) are parties to that
certain lease dated October 5, 1993 (“Original Lease”) which Original Lease has
been previously amended by that certain First Amendment to Lease dated
November 12, 1993, that certain Second Amendment to Lease dated March 3, 1994,
and that certain Third Amendment to Lease (“Third Amendment”) dated as of
October 28, 2004 (collectively, the “Lease”). Pursuant to the Lease, Landlord
has leased to Tenant space currently containing approximately 115,514 rentable
square feet (the “Premises”) described as the building located at 111 McInnis
Parkway, San Rafael, California (the “Building”).

 

B. The Lease by its terms shall expire on December 31, 2009 (“Prior Termination
Date”), and Tenant has elected to exercise its Second Extension Option pursuant
to the Lease. Accordingly, the parties desire to extend the Term of the Lease,
all on the following terms and conditions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

 

1. Second Extension. The Term of the Lease is hereby extended for a period of
120 months and shall expire on December 31, 2019 (“Second Extended Termination
Date”), unless sooner terminated in accordance with the terms of the Lease. That
portion of the Term commencing the day immediately following the Prior
Termination Date (“Second Extension Date”) and ending on the Second Extended
Termination Date shall be referred to herein as the “Second Extended Term.”

 

2. Rent.

 

  (a) Monthly Rent. As of the Second Extension Date, the schedule of monthly
Rent (“Base Rent”) payable with respect to the Premises during the Second
Extended Term is as follows:

 

Period

   Monthly Rate
Per Square Foot    Monthly
Base Rent

01/01/10 – 12/31/10

   $ 2.05    $ 236,803.70

01/01/11 – 12/31/11

   $ 2.11    $ 243,734.54

01/01/12 – 12/31/12

   $ 2.17    $ 250,665.38

01/01/13 – 12/31/13

   $ 2.24    $ 258,751.36

01/01/14 – 12/31/14

   $ 2.31    $ 266,837.34

01/01/15 – 12/31/15

   $ 2.38    $ 274,923.32

01/01/16 – 12/31/16

   $ 2.45    $ 283,009.30

01/01/17 – 12/31/17

   $ 2.52    $ 291,095.28

01/01/18 – 12/31/18

   $ 2.60    $ 300,336.40

01/01/19 – 12/31/19

   $ 2.68    $ 309,577.52

 

  (b) Additional Rent. In addition to the Base Rent payable in accordance with
the above schedule, during the Second Extended Term, Tenant shall pay all other
Rent and other amounts payable by Tenant under the Lease, as amended hereby,
including without limitation, the cost of all gas and electricity furnished to
the Premises in accordance with Section 14.2 of the Original Lease. Base Rent
and all other amounts payable under the Lease, as amended hereby, shall
constitute “Rent” under the Lease, as amended hereby, and shall be payable by
Tenant in accordance with the terms of the Lease, as amended hereby.

 

1



--------------------------------------------------------------------------------

3. Improvements to Premises.

 

  (a) Condition of Premises. Tenant is in possession of the Premises and accepts
the same “as is” without any agreements, representations, understandings or
obligations on the part of Landlord to perform any alterations, repairs (other
than Landlord’s on-going repair and maintenance obligations set forth in the
Lease, as amended hereby) or improvements. Tenant acknowledges that, as of the
Reference Date, Landlord has fully performed and discharged all of its
obligations with respect to the tenant improvements and the improvement
allowances set forth in the Third Amendment.

 

  (b) Responsibility for Improvements to Premises. During the Second Extended
Term, Tenant may perform improvements to the Premises in accordance with
Exhibits A and B attached hereto and Tenant shall be entitled to improvement
allowances in connection with such work as more fully described in Exhibits A
and B. Notwithstanding anything to the contrary set forth in the Lease, as
amended hereby, in the event that the performance of any improvements,
alterations or additions performed by or on behalf of Tenant results in an
increase in the real property taxes or assessment payable with respect to the
Building, Tenant shall be solely responsible for such increase in taxes (but
only as to the portion of such increase arising solely out of any alterations,
additions or improvements performed by or on behalf of Tenant) and such amount
shall constitute Rent pursuant to the Lease.

 

  (c) Removal of Alterations. The last two sentences of Section 7.2 of the
Original Lease notwithstanding, Tenant shall have no right or obligation to
remove any of the existing improvements, Tenant Improvements, Alterations
(including any life-safety and fire suppression systems) or signage located in
the Premises as of the Effective Date (as defined in Section 8(k) below)
(collectively, the “Existing Leasehold Improvements”) and such Existing
Leasehold Improvements shall remain upon the Premises at the end of the Term
without compensation to Tenant; provided however that Tenant shall have the
right to remove Tenant’s signage installed in the interior of the Building, and
Tenant shall remove not later than the expiration or earlier termination of the
Lease, all of Tenant’s furniture, Trade Fixtures, equipment, telephone systems,
computers and other personal property from the Premises and repair any damage
caused by such removal. “Trade Fixtures” means anything affixed to the Building
by Tenant at its sole cost and expense for purposes of Tenant’s business, trade,
manufacture, ornament or domestic use but shall not include any Existing
Leasehold Improvements. Notwithstanding anything to the contrary set forth in
this Section, Tenant shall have the right, but not the obligation, to request in
writing, not earlier than sixty (60) days prior to the termination of the Lease,
that Landlord notify Tenant whether Tenant is required to remove Tenant’s
computer peripheral equipment and tape and disk vaults, projectors and
projection screens and related equipment, audio and visual equipment,
telepresence equipment, electronic security systems, phone systems and phone
systems, equipment, patch panel and subfeed panel locations for such phone
equipment, CRT patch panels, and all other similar equipment (collectively,
“Tenant’s Equipment”). If Landlord, within ten (10) business days following
receipt such written request notifies Tenant in writing that Tenant is not
required to remove some or all of Tenant’s Equipment, as identified in
Landlord’s notice (the “No Removal Notice”), Tenant shall have no obligation to
remove those portion of Tenant’s Equipment (if any) identified in the No Removal
Notice. If Landlord fails to so notify Tenant within the ten (10) business day
period set forth above, it shall be presumed that Tenant is required to remove
all of Tenant’s Equipment not later than the expiration or earlier termination
of the Lease and repair any damage caused by such removal. In the alternative,
Tenant may elect to remove all of the Tenant’s Equipment and not request the
right to leave all or a portion of the Tenant’s Equipment from the Premises. The
provisions of this Section 3(c) shall not be deemed to prohibit Tenant from
ceasing operation of either the Fitness Center and/or the Dining Facilities
during the Term, converting those areas to office or other uses permitted by the
Lease and removing the alterations or improvements necessary to the then-
discontinued Fitness Center or Dining Facilities uses, or to prohibit Tenant
from removing any Trade Fixtures, Tenant’s Equipment, or Tenant’s furniture,
equipment and other personal property, whether by law deemed to be a part of the
realty or not, at any time during the Term, as it may be extended. As to any
Alterations made by or on behalf of Tenant following the Effective Date,
notwithstanding anything to the contrary set forth in the Lease, such
Alterations shall remain upon the Premises at the end of the Term without
compensation to Tenant, provided that with respect to any Alterations for which
Landlord’s consent is not required, Landlord, by written notice to Tenant at
least sixty (60) days prior to the termination of the Lease (or, where
Landlord’s consent is required for any Alteration, by written notice given to
Tenant at the time Landlord approves such Alteration), may require Tenant, at
its expense, to remove (and repair any damage caused by such removal) any
Alterations perform by or on behalf of Tenant following the Effective Date that,
in Landlord’s reasonable judgment, are of a nature that would require removal
and repair costs that are materially in excess of the removal and repair costs
associated with standard office improvements such as internal stairways, raised
floors, vaults and rolling file systems. The removal of such Alterations shall
be a part of Tenant’s surrender obligations pursuant to Section 20 of the
Original Lease.

 

2



--------------------------------------------------------------------------------

4. Repairs and Maintenance.

 

  (a) Tenant’s Responsibility. Tenant hereby acknowledges and agrees that from
and after the Effective Date, in addition to Tenant’s express maintenance,
repair and replacement obligations set forth in the Lease, the maintenance,
repair, and replacement of the following items shall be performed by Tenant at
its sole cost and expense throughout the Second Extended Term and any further
extension of the Term of the Lease, and Landlord shall have no obligation to
perform any maintenance, repairs or replacements related thereto: (i) Tenant’s
IT and computer facilities and equipment, data and telecommunications cabling
systems; (ii) electrical outlets and the specialty or auxiliary electrical
systems installed by Tenant and described on Exhibit C attached hereto (and any
other similar specialty or auxiliary systems installed by Tenant after the
Effective Date), additional electrical panels installed by Tenant after the
Effective Date, and any other special or auxiliary electrical improvements added
by Tenant to the Premises from and after the Effective Date; (iii) any fixtures,
Alterations, appliances or equipment contained in the Dining Facilities or
Fitness Center (as such terms are defined below), provided that the maintenance,
repair and replacement of the following Building Systems serving the Dining
Facilities and/or the Fitness Center shall remain Landlord’s responsibility
(collectively, “Landlord’s Dining and Fitness Center Obligations”): (A) the five
(5) HVAC units serving the Building in general (i.e., the rooftop AHU units for
four (4) zones plus the AHU unit serving the Building in general (collectively,
the “Building HVAC Units”), the one (1) rooftop boiler and its boiler control
unit and any boiler-related equipment, all as more particularly described on
Exhibit G attached hereto, (B) the base Building fire and life safety systems,
(C) the replacement of light bulbs and ballasts, subject to Section 4(d) below),
and (D) the base Building plumbing, and the mechanical and electrical systems
that serve the Building in general and are a part of the Building Systems,
excluding all fixtures and plumbing installed to serve specifically the Dining
Facilities and the Fitness Center, which shall be the obligation of Tenant to
maintain, repair and replace; and (iv) any of Tenant’s Trade Fixtures, Tenant’s
Equipment, Communications Equipment and related appurtenances and conduits, any
generators or uninterrupted power supplies installed by Tenant, all HVAC units
and related equipment and appurtenances described on Exhibit C, the auxiliary
fire suppression equipment described on Exhibit C, and any other similar
supplemental or specialized systems installed by Tenant from and after the
Effective Date (all of the foregoing, the “Tenant’s Special Needs Equipment”).
In addition, Tenant shall be responsible for maintenance, repair and replacement
of the Building electrical panels described on Exhibit C. Notwithstanding
anything to the contrary contained herein or in the Lease, Tenant shall have no
obligation to perform any maintenance, repair, or replacement of items that are
Tenant’s responsibility pursuant to this Section 4(a) or the Lease if the need
for such maintenance, repair or replacement arises as a result of the negligent
acts or willful misconduct of Landlord or any Landlord Parties (as defined in
Section 7(e) below).

 

  (b) Landlord’s Responsibility. Except for (i) Tenant’s express maintenance,
repair, and replacement obligations set forth in the Lease and in Section 4(a)
above, (ii) the exterior doors to the Premises, which shall be maintained,
repaired and replaced by Landlord, (iii) the thermostat controls in the
Premises, the maintenance, repair and replacement of which shall be governed by
Section 4(i) below, Landlord’s express maintenance, repair and replacement
obligations shall remain as set forth in the Original Lease, and (iv) Landlord’s
Dining and Fitness Center Obligations as set forth in Section 4(a) above. For
purposes of clarifying only Landlord’s obligation to maintain, repair and
replace any Building Systems pursuant to the Original Lease, (A) Landlord’s
obligation to maintain, repair, and replace the Building electrical panels, the
transformers and the switch gear/meter set located outside the Building shall be
limited to those items more particularly described as the obligation of Landlord
pursuant to Exhibit G attached to this Amendment (provided, however, that the
foregoing shall not be deemed to modify Landlord’s obligation to maintain the
delivery of electrical service from the street to the Building); and
(B) Landlord shall have no obligation to perform any repairs to or maintenance
or replacements of any appliances (including garbage disposals and “insta-hot”
equipment) located in any kitchenettes or breakrooms within the Building.
Notwithstanding anything to the contrary set forth in the Lease, Landlord shall
have no obligation to perform any maintenance, repair, or replacement of items
that are Landlord’s responsibility pursuant to the Lease, this Section 4(b) or
Section 4(i) below if the need for such maintenance, repair or replacement
arises as a result of the negligent acts or willful misconduct of Tenant or any
Tenant Parties.

 

  (c)

Shared Electrical Panels. The current configuration of the electrical panels
serving the Building, color-coded on page 1 of Exhibit H to show (y) the feeds
and panels defined in Exhibit G as “Landlord’s Panels”, and the breakers and
circuits described in Exhibit G, and (z) the feeds and panels for which Tenant
is responsible to maintain, repair and replace, defined in Exhibit C as
“Tenant’s Panels”, and the breakers and circuits described in Exhibit C, is
attached hereto as Exhibit H and incorporated by reference herein. Landlord and
Tenant agree that, whenever either party modifies a panel for which it is
responsible, or installs a new feed, panel, breaker or circuit or replaces a
feed, panel, breaker or circuit for which it is responsible, that party shall
update Exhibit H to reflect the

 

3



--------------------------------------------------------------------------------

 

modification, installation or replacement and deliver a copy of the updated
Exhibit H to the other party within twenty (20) days after the date of the
modification, installation or replacement. In addition, Exhibit C shall be
deemed to include any panel modification, installation or replacement made by
Tenant, and Exhibit G shall be deemed to include any panel modification,
installation or replacement made by Landlord.

 

  (i) Repair of Panels. Notwithstanding anything to the contrary contained in
the Lease or this Amendment, from and after the Effective Date, in the event of
a malfunction of any Landlord’s Panel (or breaker or circuit for which Landlord
is responsible) or any Tenant’s Panel (or breaker or circuit for which Tenant is
responsible) (such Landlord’s Panel and breakers and circuits and such Tenant’s
Panel and breakers and circuits hereinafter collectively shall be referred to as
a “Panel” or “Panels”), Tenant shall have its vendor repair or replace the
malfunctioning Panel and to restore power to the Building Systems and Tenant’s
Special Needs Equipment served by the Panel. Tenant promptly shall notify
Landlord of the malfunction and the name of its vendor, but shall not be
obligated to use Landlord’s vendor or obtain Landlord’s consent to using its own
vendor to repair or replace the malfunctioning Panel; provided that such vendor
shall be a licensed electrician.

 

  (ii) Reimbursement. In the event that Tenant determines that the repair to be
performed by Tenant pursuant to subparagraph (i) above is Landlord’s
responsibility to repair pursuant to the terms of this Amendment, Tenant
promptly shall notify Landlord of the same in Tenant’s notice delivered pursuant
to subparagraph (i) above and shall provide Landlord an estimate of the cost of
such work to be performed. Except in the case of an emergency, Landlord shall
have the right, by notice to Tenant (which may be oral or by electronic
transmission) within a reasonable period of time (but no later than 24 hours
after such notice from Tenant) to inspect the Panel to verify that such repair
is Landlord’s responsibility and to either approve the estimated cost of such
work or, if Landlord disapproves such cost, to have Landlord’s licensed
electrician who performs the repairs on Landlord’s Panels provide an estimate to
perform such work on Landlord’s behalf if such vendor can perform the work at a
lower cost (unless Tenant agrees to pay the cost differential between the
vendors). Tenant shall have the right either to have Landlord’s licensed
electrician perform the work at the lower cost or to have Tenant’s licensed
electrician perform the work, in which case Landlord’s reimbursement shall not
exceed the estimate provided by Landlord’s licensed electrician to perform the
work. If, Tenant performs any repairs that are Landlord’s responsibility
pursuant to this Section, Landlord shall reimburse Tenant for its reasonable and
documented third party out-of-pocket costs and expenses in performing such
repairs (or the costs and expenses, not to exceed Landlord’s electrician’s
estimate, if Tenant elects to proceed pursuant to the preceding sentence) within
thirty (30) days after receipt by Landlord of an invoice from Tenant which sets
forth a reasonably particularized breakdown of its costs and expenses in
connection with performing such repair o or replacement of the malfunctioning
Panel required to restore power to the Building Systems and Tenant’s Special
Needs Equipment served by the Panel (the “Repair Invoice”); provided, however,
that Landlord shall not be obligated to reimburse Tenant for any repair or
replacement of any Panel or restoration of power to any Building System or
Tenant’s Special Needs Equipment served by the Panel to the extent made
necessary by the negligent acts or willful misconduct of Tenant, its agents,
employees or contractors, by Tenant’s breach of the Lease, as amended hereby, or
by any malfunction or damage caused by Tenant’s equipment or Tenant’s Panels.
Notwithstanding the foregoing provisions of this paragraph to the contrary,
Landlord may deliver to Tenant within five (5) days after receipt of the Repair
Invoice, a written objection to the payment of such invoice, setting forth with
reasonable particularity Landlord’s reason for its claim that the repairs were
not Landlord’s responsibility pursuant to the terms of this Amendment or, if
Landlord did not approve the cost of such work prior to Tenant’s performance of
such work (for example, in the event of an emergency), that the charges are
excessive (in which case Landlord shall pay the amount it contends would not
have been excessive). In such event, if the parties cannot in good faith resolve
such dispute within thirty (30) days following Landlord’s objection notice, the
dispute may be submitted to arbitration for resolution in accordance with the
terms of this Amendment by the American Arbitration Association (the “AAA”) in
San Francisco, California, in accordance with the Commercial Arbitration Rules
of the AAA in accordance with the “Expedited Procedures” of the AAA’s Commercial
Arbitration Rules.

 

  (iii) No Rent Abatement. If pursuant to this Section 4(c) Tenant exercises the
right to repair or replace any malfunctioning Panel and restore service to any
Building System or Tenant’s Special Needs Equipment served thereby, Tenant’s
right to abatement of Rent as a result of the interruption in service as set
forth in Section 14.4 of the Original Lease, “Cessation of Services”, shall not
apply; provided, however, that nothing in this Amendment shall be deemed to
waive any right or remedy Tenant may have under the Lease if the malfunction
and/or interruption is caused by Landlord’s or any of its agents’, employees’ or
contractors’ negligence or willful misconduct or a breach of Landlord’s
obligations under the Lease, as amended hereby.

 

4



--------------------------------------------------------------------------------

  (d) Lighting. Notwithstanding anything to the contrary set forth in the Lease,
the parties hereby agree, from and after the Effective Date, Tenant shall pay
the cost of replacing any light bulbs or ballasts that are not “Building
standard lighting”. For purposes of this Section “Building standard lighting” is
defined as four (4) foot long T8 and T12 fluorescent lamps, which lighting shall
be replaced by Landlord as necessary at its sole cost and expense in accordance
with the Lease. For all other bulbs and ballasts used in the Premises by Tenant,
Tenant shall specify and request such specialty bulbs and ballasts, Landlord
shall provide the special bulbs and ballasts, and Tenant shall reimburse
Landlord for the difference between the cost to Landlord for the Building
standard lighting and the cost to Landlord for the special bulbs and ballasts.
Tenant shall not be required to pay any labor costs associated with the
replacement of any Building standard or non-Building standard lighting.

 

  (e) Janitorial. From and after the Effective Date, Landlord shall use
commercially reasonable efforts to implement any additional recycling or other
“green” cleaning specifications of Tenant, as described in Exhibit D attached
hereto, provided that any additional costs associated with such cleaning
specifications in excess of the cost of the standard janitorial specifications
(as set forth in the Lease) being paid by Landlord as of the date hereof shall
be paid by Tenant. In addition, from and after the Effective Date, Tenant shall
be responsible for any additional cleaning costs and all other costs which may
arise from the presence of dogs in the Building in excess of the costs that
would have been incurred had dogs not been allowed in or around the Building.

 

  (f) Water. From and after the Effective Date, Tenant shall pay as Rent fifty
percent (50%) of the actual cost of domestic water and fifty percent (50%) of
the non-potable water furnished to the Building during the Term of the Lease (as
the same may be further extended), but Tenant shall have no obligation to pay
for non-potable water used for landscaping purposes. Landlord shall furnish
Tenant with a copy of each such water bill promptly and on a monthly basis, and
Tenant shall be responsible for paying fifty percent (50%) of such water bills
for domestic water and non-potable water (excluding non-potable water for
landscaping) in accordance with Section 4(j) below.

 

  (g) HVAC Usage. Pursuant to the Lease, Tenant is required to pay for excess
and after-hours heating, ventilation and air conditioning (“HVAC”) for any usage
beyond the hours of 8:00 am to 6:00 pm, Monday through Friday. During such hours
and any after-hours use the temperatures in the Premises shall be between the
ranges set forth in Section 14.1.3 of the Original Lease. From and after the
Effective Date and continuing throughout the Term (as the same may be further
extended), Tenant shall pay as additional Rent $40.00 per hour for each Building
HVAC Unit on and running after hours for such after-hour HVAC usage. The hourly
rate set forth above shall increase at such times and in such amounts as the
hourly rate is increased by owners of other Comparable Buildings during the Term
(as the same may be further extended). Tenant shall provide Landlord and its
agents with “read-only” reasonable access to Tenant’s BMS system as of
January 1, 2010, and commencing as of the Effective Date, copies of any related
reports with respect to Tenant’s usage of the Building HVAC Units, for Landlord
to verify the actual hours of HVAC usage, which access and reports shall be
provided upon not less than five (5) business days’ prior notice (which may be
oral) from Landlord.

 

  (h) Elevator. From and after the Effective Date, Landlord, at Landlord’s sole
cost, shall provide 24/7 emergency phone answering and mandated State of
California inspections for the elevator serving the Building.

 

  (i)

Thermostat Controls. In addition to Tenant’s obligations set forth in
Section 4(a) above, Tenant shall, as a part of the Phase I Tenant Alterations,
replace all of the wall-mounted thermostat controls serving the Premises with
digital thermostat controls that can be adjusted only by way of programming by
Tenant’s designated employees or contractors and which cannot be adjusted
manually in any room (collectively, the “Replacement Thermostat Controls”). The
type of Replacement Thermostat Controls, as well as the vendor installing such
Replacement Thermostat Controls shall be subject to Landlord’s prior written
consent, which shall not be unreasonably withheld, conditioned or delayed and
shall be granted or denied within the same time frames and through the same
procedures as set forth in Exhibit A with respect to Landlord’s review and
approval of the Space Plans for the Phase I Alterations (as such terms are
defined in Exhibit A hereto). Tenant shall use commercially reasonable efforts
to install all of the Replacement Thermostat Controls within four (4) months
following the Effective Date, but Tenant shall not be penalized if the
installation has not been completed within four (4) months. Tenant shall provide
Landlord written notice promptly upon completion of the installation of all
Replacement Thermostat Controls and provide Landlord reasonable access to
inspect the same within five (5) business days following such installation.
Provided that Tenant has provided Landlord with access to perform such
inspection, if Landlord has not inspected the Replacement Thermostat Controls
within the five (5)- business day period, Landlord shall be deemed to have

 

5



--------------------------------------------------------------------------------

 

waived its inspection rights. From and after the date that Landlord inspects (or
is deemed to have inspected) the Replacement Thermostat Controls, Landlord shall
be responsible for the repair and maintenance of such Replacement Thermostat
controls. Following the installation of the Replacement Thermostat Controls,
Tenant shall use commercially reasonable efforts to ensure that the Replacement
Thermostat Controls shall be accessed and/or programmed only by designated
employees or contractors of Tenant responsible for making appropriate
adjustments to the Replacement Thermostat Controls, and no other Tenant Parties
shall have access to make any adjustments, or otherwise modify or tamper with
the Replacement Thermostat Controls. Notwithstanding anything to the contrary
set forth in this Amendment or in the Lease, until such time as Tenant installs
all of the Replacement Thermostat Controls in accordance with this Section,
effective as of the Effective Date, Landlord agrees to pay an amount not to
exceed $4,000.00 in the aggregate over the four (4)- month period commencing
with the Effective Date for the cost of performing any required repairs to
existing malfunctioning thermostat controls serving the Premises. After the
earliest to occur of (i) the last day of the four (4)- month period, or (ii) the
date that Landlord has incurred $4,000.00 in costs to repair existing
malfunctioning thermostat controls, any repair or replacement thereof from such
date until the date that the Replacement Thermostat Controls have been installed
shall performed by Landlord at Tenant’s cost, payable by Tenant as additional
Rent in accordance with Section 4(j) below. For avoidance of doubt, Tenant shall
have the right, but not the obligation, to use either its own funds or all or
any portion of the Phase I Allowance to install the Replacement Thermostat
Controls.

 

  (j) Payment. Not later than thirty (30) days following delivery to Tenant of
Landlord’s invoice for the same, together with reasonably supporting service
provider invoices and/or utility bills (as applicable), Tenant shall pay to
Landlord the additional costs and expenses payable pursuant to this Section 4
and such amounts shall constitute Rent under the Lease.

 

5. Options to Renew.

 

  (a) Grant of Option. Tenant shall have the right to extend the Term (each a
“Renewal Option”) as to the entire Premises only for two (2) additional periods
of five (5) years each (each, a “Renewal Term”), the first such Renewal Term
commencing on the day following the Second Extended Termination Date and ending
on the fifth (5th) anniversary of the Second Extended Termination Date and the
second such Renewal Term commencing on the day following the last day of the
first Renewal Term and ending on the fifth (5th) anniversary thereof, if:

 

  (i) Landlord receives notice of exercise (“Initial Renewal Notice”) not less
than twelve (12) full calendar months prior to the expiration of the Second
Extended Term or the first Renewal Term, as the case may be, and not more than
fifteen (15) full calendar months prior to the expiration of the Second Extended
Term or the first Renewal Term, as the case may be; and

 

  (ii) Tenant is not in default under the Lease, as amended hereby, beyond any
applicable notice and cure periods, at the time that Tenant delivers its Initial
Renewal Notice or at the time Tenant delivers its Binding Notice (as defined
below); and

 

  (iii) The Lease, as amended hereby, has not been assigned (other than pursuant
to Section 6.2 of the Original Lease) prior to the date that Tenant delivers its
Initial Renewal Notice or prior to the date Tenant delivers its Binding Notice.

 

  (iv) With respect to the second Renewal Option, Tenant validly exercised its
first Renewal Option.

 

  (b) Terms Applicable to Premises During Each Renewal Term.

 

  (i) The initial Base Rent rate per rentable square foot for the Premises
during a Renewal Term shall equal ninety-four percent (94%) of the Prevailing
Market rate (hereinafter defined) per rentable square foot for the Premises.
Base Rent during each Renewal Term shall increase in accordance with the
increases assumed in the determination of Prevailing Market rate. Base Rent
attributable to the Premises shall be payable in monthly installments in
accordance with the terms and conditions of the Lease, as amended hereby.

 

  (ii) Tenant shall pay all other Rent and other amounts payable under the
Lease, as amended hereby (such as the costs of all electricity and gas, fifty
percent (50%) of the cost of domestic and non-potable water (excluding
non-potable water used for landscaping) as describe in Section 4(f) above and
the cost of after-hours HVAC) for the Premises during each Renewal Term in
accordance with the terms of the Lease, as amended hereby.

 

6



--------------------------------------------------------------------------------

  (iii) The Premises (including improvements and personalty, if any) shall be
accepted by Tenant in its “as-built” condition and configuration as of the date
each Renewal Term commences.

 

  (c) Initial Procedure for Determining Prevailing Market. Within thirty
(30) days after receipt of Tenant’s Initial Renewal Notice, Landlord shall
advise Tenant in writing (“Landlord’s Notice”) of Landlord’s good faith estimate
of the applicable Base Rent rate for the Premises for the subject Renewal Term.
Tenant, within thirty (30) days after the date on which Landlord advises Tenant
of the applicable Base Rent rate for the Renewal Term, shall either (i) give
Landlord final binding written notice (“Binding Notice”) of Tenant’s exercise of
its Renewal Option based on the terms set forth in Landlord’s Notice, or (ii) if
Tenant disagrees with Landlord’s determination, provide Landlord with written
notice of rejection (the “Rejection Notice”). If Tenant fails to provide
Landlord with either a Binding Notice or Rejection Notice within such twenty
(20) day period, Tenant shall be deemed to have delivered a Rejection Notice. If
Tenant provides Landlord with a Binding Notice, Landlord and Tenant shall enter
into the Renewal Amendment (as defined below) upon the terms and conditions set
forth herein. If Tenant provides (or is deemed to have provided) Landlord with a
Rejection Notice, Landlord and Tenant shall work together in good faith to agree
upon the Prevailing Market rate for the Premises during the Renewal Term. Upon
agreement, Landlord and Tenant shall enter into the Renewal Amendment in
accordance with the terms and conditions hereof. Notwithstanding the foregoing,
if Landlord and Tenant fail to agree upon the Prevailing Market rate within
thirty (30) days after the date Tenant provides Landlord with the Rejection
Notice, Tenant, by written notice to Landlord may either require that the
Prevailing Market rate be determined in accordance with the arbitration
procedures described in subparagraph (d) below (the “Arbitration Notice”), or
rescind the Initial Renewal Notice (“Rescission Notice”) within ten (10) days
after the expiration of such thirty (30) day period. If Landlord and Tenant fail
to agree upon the Prevailing Market rate within the thirty (30) day period
described and Tenant fails to timely exercise its right to arbitrate or its
right to rescind the Initial Renewal Notice, Tenant shall be deemed to have
provided Landlord with an Arbitration Notice.

 

  (d) Arbitration Procedure.

 

  (i) If Tenant provides (or is deemed to have provided) Landlord with an
Arbitration Notice, Landlord and Tenant, within ten (10) days after the date of
the Arbitration Notice, shall each simultaneously submit to the other, in a
sealed envelope, its good faith estimate of the Prevailing Market rate for the
Premises during the Renewal Term (collectively referred to as the “Estimates”).
If the higher of such Estimates is not more than 105% of the lower of such
Estimates, then Prevailing Market rate shall be the average of the two
Estimates. If the Prevailing Market rate is not resolved by the exchange of
Estimates, then, within ten (10) days after the exchange of Estimates, Landlord
and Tenant shall each select an appraiser to determine which of the two
Estimates most closely reflects the Prevailing Market rate for the Premises
during the Renewal Term. Each appraiser so selected shall be certified as an MAI
appraiser or as an ASA appraiser and shall have had at least five (5) years
experience within the previous ten (10) years as a real estate appraiser working
in Marin County, California, with working knowledge of current rental rates and
practices. For purposes hereof, an “MAI” appraiser means an individual who holds
an MAI designation conferred by, and is an independent member of, the American
Institute of Real Estate Appraisers (or its successor organization, or in the
event there is no successor organization, the organization and designation most
similar), and an “ASA” appraiser means an individual who holds the Senior Member
designation conferred by, and is an independent member of, the American Society
of Appraisers (or its successor organization, or, in the event there is no
successor organization, the organization and designation most similar).

 

  (ii)

Upon selection, Landlord’s and Tenant’s appraisers shall work together in good
faith to agree upon which of the two Estimates most closely reflects the
Prevailing Market rate for the Premises. The Estimate chosen by such appraisers
shall be binding on both Landlord and Tenant as the Base Rent rate for the
Premises during the subject Renewal Term. If either Landlord or Tenant fails to
appoint an appraiser within the ten (10) day period referred to above, the
appraiser appointed by the other party shall be the sole appraiser for the
purposes hereof. If the two appraisers cannot agree upon which of the two
Estimates most closely reflects the Prevailing Market within twenty (20) days
after their appointment, then, within ten (10) days after the expiration of such
twenty (20) day period, the two appraisers shall select a third appraiser
meeting the aforementioned criteria. Once the third appraiser (i.e. arbitrator)
has been selected as provided for above, then, as soon thereafter as practicable
but in any case within 14 days, the arbitrator shall make

 

7



--------------------------------------------------------------------------------

 

his determination of which of the two Estimates most closely reflects the
Prevailing Market rate and such Estimate shall be binding on both Landlord and
Tenant as the Base Rent rate for the Premises. If the arbitrator believes that
expert advice would materially assist him or her, he or she may retain one or
more qualified persons to provide such expert advice. The parties shall share
equally in the costs of the arbitrator and of any experts retained by the
arbitrator. Any fees of any appraiser, counsel or experts engaged directly by
Landlord or Tenant, however, shall be borne by the party retaining such
appraiser, counsel or expert.

 

  (iii) If the Prevailing Market rate has not been determined by the
commencement date of the subject Renewal Term, Tenant shall pay Base Rent upon
the terms and conditions in effect during the last month of the then current
Term, until such time as the Prevailing Market rate has been determined. Upon
such determination, the Base Rent for the Premises shall be retroactively
adjusted to the commencement of such Renewal Term for the Premises. If such
adjustment results in an underpayment of Base Rent by Tenant, Tenant shall pay
Landlord the amount of such underpayment within thirty (30) days after the
determination thereof. If such adjustment results in an overpayment of Base Rent
by Tenant, Landlord shall credit such overpayment against the next installment
of Base Rent due under the Lease, as amended hereby, and, to the extent
necessary, any subsequent installments, until the entire amount of such
overpayment has been credited against Base Rent.

 

  (e) Renewal Amendment. If Landlord and Tenant agree upon the Base Rent for the
subject Renewal Term or if the Base Rent for the Renewal Term is established by
arbitration as set forth herein, Landlord shall prepare an amendment (the
“Renewal Amendment”) to reflect only changes in the Base Rent, Term, deletion of
any used option rights, acknowledgement of any satisfied tenant improvement or
allowance obligations, any applicable changes to the cost of after-hours HVAC
charges (subject to the limitation on increases set forth in Section 4(g)
above), the termination date of the Lease and any other substantially similar
changes mutually agreed to by the parties hereto. The Renewal Amendment shall be
sent to Tenant within a reasonable time after receipt of the Binding Notice and
Tenant shall execute and return the Renewal Amendment to Landlord within fifteen
(15) business days after Tenant’s receipt of same, but, upon final determination
of the Prevailing Market rate applicable during such Renewal Term as described
herein, an otherwise valid exercise of a Renewal Option shall be fully effective
whether or not the related Renewal Amendment is executed.

 

  (f) Prevailing Market. For purposes hereof, “Prevailing Market” shall mean the
arms length fair market annual rental rate per rentable square foot under new
and renewal leases and amendments entered into on or about the date on which the
Prevailing Market is being determined hereunder for space comparable to the
Premises in the Building and office buildings comparable to the Building in
Marin County, California. The determination of Prevailing Market shall take into
account all relevant factors such as any material economic differences between
the terms of the Lease, as amended hereby, and any comparison lease or
amendment, such as rent abatements, construction costs and other concessions and
the manner, if any, in which the landlord under any such lease is reimbursed for
services and utility expenses, operating expenses and taxes, the
credit-worthiness of the tenant, the duration of the term, any rental or other
concessions granted, whether a broker’s commission or finder’s fee with be paid
and the tenant improvement allowance, if any, required for an extended term.

 

6. Ancillary Facilities.

 

  (a) Dining Facilities. During the Term and any extension of the Term, Tenant
shall be entitled to use, maintain and operate the commercial kitchen and dining
facilities previously constructed by Tenant at the Premises, which commercial
kitchen and dining facilities do not include the Atrium, and which commercial
kitchen and dining facilities are more particularly described in the
cross-hatched area shown on Exhibit E (the “Dining Facilities”), subject to
Tenant’s compliance with the following terms and conditions: (i) Tenant shall
maintain in all cooking areas chemical fire extinguishing devices approved by
the Five Insurance Rating Organization and any applicable governmental
authority; (ii) Tenant shall prevent fat, grease or any other greasy substance
from (A) entering the waste lines of the Building by using grease traps or
similar devices, and (B) accumulating in the exhaust fans and hoods;
(iii) Tenant shall handle and dispose of all rubbish, garbage and waste in
accordance with applicable Laws; (iv) Tenant shall at all times keep and
maintain the Dining Facilities and all equipment, fixtures and appliances
located therein in a clean, safe, operable and sanitary condition in compliance
with all applicable Laws and Landlord shall have no cleaning, maintenance or
repair obligations related thereto, except with respect to Landlord’s Dining and
Fitness Center Obligations described in Section 4(a) above; (v) the Dining
Facilities may only be used by Tenant, its employees, agents and invitees and
shall not be open to the public; and (vi) Tenant shall maintain, at its cost, a
service contract with a qualified and licensed firm for the eradication and
control of insects, rodents, vermin and other pests in accordance with
applicable Law.

 

8



--------------------------------------------------------------------------------

  (b) Fitness Center. During the Second Extended Term and any extension of the
Term, Tenant shall be entitled to use, maintain and operate the fitness center
previously constructed by Tenant in the Premises (the “Fitness Center”), subject
to the terms and conditions set forth in this Section. Tenant shall comply and
shall cause all Tenant Parties, including any operator of the Fitness Center, to
comply, with all applicable Laws with respect to the use, operation and
maintenance of the Fitness Center. In the event that Tenant retains a third
party operator to operate the Fitness Center, such operator shall be a company
licensed to do business in the State of California, and if Tenant changes such
operator from Club One, any new operator will be subject to Landlord’s prior
written approval, which shall not be unreasonably withheld, conditioned or
delayed. Any service agreement between Tenant and a service provider shall
terminate upon the expiration or any earlier expiration of the Lease. Tenant
shall at all times keep and maintain the Fitness Center and any equipment and
facilities located therein in a clean, safe and sanitary condition in compliance
with all applicable Laws and Landlord shall have no cleaning, maintenance or
repair obligations related thereto, except with respect to Landlord’s Dining and
Fitness Center Obligations described in Section 4(a) above. Tenant and any
Tenant Parties shall use the Fitness Center at their own risk, and Tenant shall
indemnify, defend and hold Landlord and the Landlord Parties (as defined in
Section 7(e) below) harmless from and against any claim, cost or expense
(including reasonable attorneys’ fees and costs), demand, damages, liability,
cause of action or suit of any kind or nature (including without limitation, any
strict liability but excluding any indirect, consequential, special, incidental
or punitive damages), arising out of, resulting from or incident to the use or
occupancy of, or participation in, the Fitness Center by Tenant, any Tenant
Parties or other persons. Tenant’s indemnity obligations hereunder shall survive
the expiration or earlier termination of the Lease.

 

  (c) Fitness Center Insurance. Tenant shall require that any operator of the
Fitness Center carry Commercial General Liability Insurance, including
product/completed operations, personal injury blanket contractual liability and
broad form property damage with not less than $2,000,000 per occurrence and
$2,000,000 in the aggregate combined single limit for bodily injury and property
damage, naming Landlord and its lender and any other designees holding an
interest in the Building as additional insureds with an insurance carrier
satisfying the requirements of Section 16.1 of the Original Lease, as amended
hereby. A certificate of such insurance, in form and substance reasonably
satisfactory to Landlord, shall be delivered to Landlord within thirty (30) days
of the Effective Date and thereafter as necessary to ensure that Landlord always
has a current certificate of insurance from such service provider. No such
insurance shall be terminated, cancelled or materially modified with less than
ten (10) days prior written notice to Landlord.

 

  (d) Cessation of Use. If during the Term, as the same may be further extended,
Tenant decides to cease operation of either or both of the Fitness Center and
the Dining Facilities and converts, in accordance with Section 7 of the Original
Lease, the Fitness Center or the Dining Facilities, as applicable, to office use
as permitted by the Lease, Tenant’s obligations as set forth in this Section 6
with respect to the Fitness Center and the Dining Areas, as applicable, shall
cease as of the date Tenant fully restores the Fitness Center and/or the Dining
Facilities (as applicable) to office use (“Conversion Date”), and effective as
of the Conversion Date, Landlord shall bear the same responsibilities as set
forth in the Original Lease for the converted area as Landlord currently bears
for those portions of the Building that do not comprise the Fitness Center and
the Dining Facilities.

 

7. Other Pertinent Provisions. Landlord and Tenant agree that, from and after
the Effective Date, the Lease shall be amended in the following additional
respects:

 

  (a) Landlord’s Address. Landlord’s address for payments of Rent and other
charges and for notices set forth in Section 25 of the Original Lease, as
amended by the Third Amendment, is hereby deleted in its entirety and replaced
by the following:

 

 

“Landlord:

    

JHS Holdings, L.P.

2167 E. Francisco Boulevard, Suite A

San Rafael, California 94901

Attention: Heidi Shekou”

 

  (b) Deletion. Section 3.2 of the Original Lease is hereby deleted in its
entirety and of no further force and effect.

 

  (c)

Dogs. During the Term (as the same may be further extended), Tenant shall be
permitted to bring fully domesticated dogs, kept by the Tenant’s employees as
pets, to the Building, subject to Tenant’s obligation to pay for

 

9



--------------------------------------------------------------------------------

 

any additional repair and janitorial costs associated with the presence of dogs
at the Building, as set forth above. No dog with (or suspected of having) fleas
is to be brought into the Building. Tenant shall comply with all applicable Laws
associated with or governing the presence of a dog within the Premises. Tenant
shall be liable for, and hereby agrees to indemnify, defend and hold Landlord
and the Landlord Parties harmless from any and all claims (but excluding any
indirect, consequential, special, incidental or punitive damages) arising from
any and all acts (including but not limited to biting and causing bodily injury
to, or damage to the property of Landlord or any of the Landlord Parties of, or
the presence of, any dog in or about the Premises, the Building or the real
property upon which the Building is located. Tenant’s indemnification obligation
hereunder shall survive the expiration or earlier termination of the Lease.

 

  (d) Tenant’s Insurance. Section 16.1 of the Original Lease is hereby deleted
in its entirety and replaced by the following:

“16.1 “Tenant’s Insurance. Tenant shall maintain the following insurance
(“Tenant’s Insurance”) during the Term (including any extension thereof):
(a) Commercial General Liability Insurance applicable to the Premises and its
appurtenances providing, on an occurrence basis, a minimum combined single limit
of $5,000,000.00; (b) Property/Business Interruption Insurance written on an All
Risk or Special Cause of Loss Form, including earthquake sprinkler leakage, at
replacement cost value and with a replacement cost endorsement covering all of
Tenant’s business and trade fixtures, equipment, movable partitions, furniture,
merchandise and other personal property within the Premises (“Tenant’s
Property”) and any Alterations performed by or for the benefit of Tenant;
(c) Workers’ Compensation Insurance in amounts required by Law; and
(d) Employers Liability Coverage of at least $1,000,000.00 per occurrence. Any
company writing Tenant’s Insurance shall have an A.M. Best rating of not less
than A-VIII. All Commercial General Liability Insurance policies shall name as
additional insureds Landlord (or its successors and assignees) and its
designees. In addition, Landlord shall be named as a loss payee with respect to
Property/Business Interruption Insurance on the Alterations. All policies of
Tenant’s Insurance shall contain endorsements that the insurer(s) shall give
Landlord and its designees at least thirty (30) days’ advance written notice of
any cancellation, termination, material change or lapse of insurance. Tenant
shall provide Landlord with a certificate of insurance evidencing Tenant’s
Insurance as necessary to assure that Landlord always has current certificates
evidencing Tenant’s Insurance.”

Tenant shall provide Landlord with a certificate of insurance evidencing
Tenant’s Insurance, within five (5) business days following delivery of this
Amendment, executed by Tenant to Landlord.

 

  (e) Indemnity. Section 11 of the Original Lease is hereby deleted in its
entirety and replaced by the following:

“11. Indemnity. Except to the extent caused by the negligence or willful
misconduct of Landlord or any Landlord Parties, Tenant shall indemnify, defend
and hold Landlord and Landlord’s officers, directors, beneficiaries, principals,
partners, members, transferees, agents, invitees, contractors, licensees,
employees, successors and assigns (collectively, the “Landlord Parties”)
harmless against and from all liabilities, obligations, damages, penalties,
claims, actions, costs, charges and expenses, including, without limitation,
reasonable attorneys’ fees and court costs (collectively referred to as
“Losses”), which are imposed upon, incurred by or asserted against Landlord or
any of the Landlord Parties by any third party and arising out of or in
connection with any damage or injury occurring in, on or about the Premises or
any acts or omissions (including violations of Law) of Tenant and its employees,
agents, members, partners, officers, directors, transferees, contractor invitees
or licensees (collectively, the “Tenant Parties”). Except to the extent caused
by the negligence or willful misconduct of Tenant or any Tenant Parties,
Landlord shall indemnify, defend and hold Tenant and any Tenant Parties harmless
against and from all Losses which are imposed upon, incurred by or asserted by a
third party against Tenant and arising out of or in connection with the
negligence or willful misconduct of Landlord or any Landlord Parties or the
violation of Law pertaining to the Building by Landlord or any Landlord Parties
The indemnity obligations set forth herein shall survive the expiration or
earlier termination of this Lease. Notwithstanding the foregoing, in no event
shall either party be liable to the other party for any indirect, consequential,
special, incidental or punitive damages; provided that the foregoing shall not
be deemed to limit Landlord’s remedies pursuant to California Civil Code
Section 1951.2(a) though (d) or any similar or successor statute.”

 

  (f) Entry by Landlord. The phrase “during the final six (6) months of Tenant’s
occupancy of the Premises” set forth in the fourth sentence of Section 15 of the
Original Lease is hereby deleted in its entirety and replaced with “the last
twelve (12) months of the then current Term.” The reference to “best efforts” in
the fifth sentence of Section 15 of the Original Lease is hereby deleted in its
entirety and replaced with “commercially reasonable efforts.”

 

10



--------------------------------------------------------------------------------

  (g) Holding Over. Section 21 of the Original Lease is hereby deleted in its
entirety and replaced by the following:

“21. HOLDING OVER. Except in the case of a Permitted Holdover (defined below),
if Tenant fails to surrender all or any part of the Premises at the termination
of this Lease, occupancy of the Premises after termination shall be that of a
tenancy at sufferance. Tenant’s occupancy of the Premises during such holding
over shall be subject to all the terms and provisions of this Lease, and Tenant
shall pay an amount (on a per month basis without reduction for partial months
during the holdover) equal to 125% of the Base Rent due for the period
immediately preceding the holdover, plus any other Rent payable by Tenant under
the Lease, as amended hereby. No holdover by Tenant or payment by Tenant after
the termination of this Lease shall be construed to extend the Term or prevent
Landlord from immediate recovery of possession of the Premises by summary
proceedings or otherwise. If Landlord is unable to deliver possession of the
Premises to a new tenant or to perform improvements for a new tenant as a result
of Tenant’s holdover and Tenant fails to vacate the Premises within fifteen
(15) days after notice from Landlord, Tenant shall be liable for all actual
damages that Landlord suffers from the holdover. Notwithstanding anything to the
contrary set forth in this Section 21, so long as Tenant is not in default
beyond any applicable notice and cure period under this Lease, Tenant shall have
the right to holdover (the “Permitted Holdover”) in the entire Premises only,
for twelve (12) consecutive months, commencing as of the expiration of the then
current Term (the “Permitted Holdover Period”), subject to the remaining terms
of this Section, if Tenant delivers to Landlord prior written notice of Tenant’s
intent to so occupy the Premises on or before the date that is twelve (12) full
calendar months prior to the expiration of the then current Term. If Tenant
engages in a Permitted Holdover, then during the Permitted Holdover Period,
Tenant shall occupy the Premises in its as-is condition and configuration
subject to all the terms and conditions of this Lease, provided that solely
during the Permitted Holdover Period, Tenant shall pay an amount equal to 110%
of the Rent in effect under this Lease during the month immediately preceding
the Permitted Holdover Period for the entire twelve (12) month Permitted
Holdover Period. If Tenant engages in a Permitted Holdover, then if Tenant fails
to vacate and surrender the Premises on or prior to expiration or earlier
termination of the Permitted Holdover Period, Tenant shall be deemed in holdover
of the Premises and such holdover shall be subject to the provisions of this
Section. Nothing herein shall grant Tenant the right to hold over or otherwise
occupy the Premises at any time following the expiration or earlier termination
of the Permitted Holdover Period.”

 

  (h) Floor Plans. A current copy of the floor plans for the Building are
attached hereto as Exhibit F.

 

8. Miscellaneous.

 

  (a) This Amendment, including Exhibit A (Phase I Work Letter), Exhibit B
(Phase II Work Letter), Exhibit C (List of Auxiliary Electrical, HVAC and Fire
Suppression Equipment and Building Electrical Panels to be Maintained by
Tenant), Exhibit D (Green Cleaning Specifications), Exhibit E (Location of
Dining Facilities), Exhibit F (Current Floor Plans for the Premises), Exhibit G
(List of Landlord’s Transformers, Electrical Panels and Switch Gear/Meter Set)
and Exhibit H (Current Configuration of Electrical System for 111 McInnis
Parkway), attached hereto and incorporated by reference herein, sets forth the
entire agreement between the parties with respect to the matters set forth
herein. There have been no additional oral or written representations or
agreements. Under no circumstances shall Tenant be entitled to any Rent
abatement (other than any unexpired rent abatement expressly provided in the
Lease), improvement allowance (except as set forth in Section 3 above and
Exhibits A and B), leasehold improvements, or other work to the Premises (other
than on-going repair and maintenance obligations set forth in the Lease), or any
similar economic incentives that may have been provided Tenant in connection
with entering into the Lease, as amended hereby, unless specifically set forth
in this Amendment.

 

  (b) Except as herein modified or amended, the provisions, conditions and terms
of the Lease, shall remain unchanged and in full force and effect.

 

  (c) In the case of any inconsistency between the provisions of the Lease and
this Amendment, the provisions of this Amendment shall govern and control.

 

  (d) Submission of this Amendment by Landlord is not an offer to enter into
this Amendment but rather is a solicitation for such an offer by Tenant. Neither
Landlord nor Tenant shall be bound by this Amendment until both parties have
executed and delivered the same to the other party.

 

11



--------------------------------------------------------------------------------

  (e) The capitalized terms used in this Amendment shall have the same
definitions as set forth in the Lease, as amended hereby, to the extent that
such capitalized terms are defined therein and not redefined in this Amendment.

 

  (f) Tenant hereby represents to Landlord that Tenant has dealt with no broker
in connection with this Amendment other than Colliers International (“Broker”).
Tenant agrees to indemnify and hold Landlord and the Landlord Related Parties
harmless from all claims of any brokers other than Broker claiming to have
represented Tenant in connection with this Amendment. Landlord agrees to
indemnify and hold Tenant harmless from all claims of any brokers claiming to
have represented Landlord in connection with this Amendment. Landlord shall be
responsible for payment of a commission to Broker in connection with this
Amendment pursuant to the terms of a separate written agreement with Broker.

 

  (g) Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

 

  (h) Except as otherwise required by applicable law or court order, Landlord
and Tenant shall keep the contents of this Amendment and any information
relating to the economic terms of the transaction contemplated herein
(collectively, the “Information”) strictly confidential and shall not disclose
the Information to any person, firm or entity except as expressly provided
herein. Tenant may disclose the Information to Broker, and to Tenant’s
Representatives; provided that any such disclosure to any Tenant’s
Representatives shall be made on a confidential and need-to-know basis and
Tenant shall require that each such Tenant’s Representatives keep the
Information strictly confidential. Landlord may disclose the Information to
Broker and to Landlord’s Representatives; provided that any such disclosure to
any Landlord’s Representatives shall be made on a confidential and need-to-know
basis and Landlord shall require that each such Landlord’s Representative keep
the Information strictly confidential.

 

  (i) This Amendment may be executed in two or more counterparts, each of which
shall be deemed to be a duplicate original, but all of which together shall
constitute one and the same instrument. Landlord and Tenant hereby agree
signatures delivered by facsimile or electronic mail shall be binding upon the
parties to this Amendment as if they were original signatures.

 

  (j) Redress for any claim against Landlord under the Lease and this Amendment
shall be limited to and enforceable only against and to the extent of Landlord’s
interest in the Building. The obligations of Landlord under the Lease are not
intended to and shall not be personally binding on, nor shall any resort be had
to the private properties of any of the Landlord Parties. For purposes of this
Section, “Landlord’s interest in the Building” shall include rents paid by
tenants, insurance proceeds, condemnation proceeds, and proceeds from the sale
of the Building (collectively, “Owner Proceeds”); provided, however, that Tenant
shall not be entitled to recover Owner Proceeds from any Landlord Parties (other
than Landlord) or any other third party after they have been distributed or paid
to such party; provided further, however, that nothing in this sentence shall
diminish any right Tenant may have under Law, as a creditor of Landlord, to
initiate or participate in an action to recover Owner Proceeds from a third
party on the grounds that such third party obtained such Owner Proceeds when
Landlord was, or could reasonably be expected to become, insolvent or in a
transfer that was preferential or fraudulent as to Landlord’s creditors.

 

  (k) This Fourth Amendment to Lease is conditioned upon Landlord’s receipt of
the consent or deemed consent, as applicable, to this Fourth Amendment from
Landlord’s lender. The date upon which Landlord receives the lender’s consent or
deemed consent, as applicable, shall be the “Effective Date”. Landlord shall
notify Tenant in writing promptly upon Landlord’s receipt of the lender’s
consent or refusal to consent to this Fourth Amendment, and/or of the date of
lender’s deemed consent. If the lender’s consent, or deemed consent, has not
been obtained by the date that is forty-five (45) days after the later of the
dates of execution of this Fourth Amendment by Landlord and Tenant, this Fourth
Amendment shall be deemed null and void and of no further force or effect. In
such event, Tenant shall be deemed to have exercised its second Extension Option
pursuant to Section 3.2.1 of the Original Lease, and Landlord and Tenant shall
execute an amendment to the Lease extending the Term for an additional period of
five (5) years commencing on January 1, 2010, with the Fair Market Rent payable
during the first twelve (12) months of the Term established as $2.11 per month
per rentable square foot of the Premises (excluding the cost of gas and
electricity), subject to a three percent (3%) increase on each anniversary of
the commencement date of the Second Extended Term, and providing that otherwise
all of the same terms and conditions of the Lease shall remain unmodified and in
full force and effect during the Second Extended Term.

[signatures appear on next page]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the later of the dates set forth below their respective signatures.

 

LANDLORD:

JHS HOLDINGS, L.P.

a California limited partnership

By:  

JHS HOLDINGS I, LLC

a Delaware limited liability company, its General Partner

  By:   /s/ Joe Shekou     Joe Shekou, Trustee of the J.H.S. Trust dated
December 2, 1993, as amended, its member     Dated: January 27, 2010   By:   /s/
Heidi Shekou     Heidi Shekou, Trustee of the J.H.S. Trust dated December 2,
1993, as amended, its member     Dated: January 27, 2010

TENANT: AUTODESK, INC., a Delaware corporation By:   /s/ Carl Bass

Name:

  Carl Bass

Title:

  Chief Executive Officer

Date:

  January 22, 2010

 

13